DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-5, 7-11, 13, 15-17, 19, 21-23, 30-31, 34-40, 42, 44-46, 48, 50-52, 84 are currently pending. 
  
Response to Amendment
Applicant’s amendments, filed 05/13/2021 are acknowledged. Applicant has amended the scope of the claims to overcome the 35 USC 112 B paragraph rejections of record.  Applicant's arguments, filed 05/13/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application. 
 
Claim Rejections - 35 USC § 103-Rejection Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, 30-31, 34-38 are rejected under 35 U.S.C. 103 as being unpatentable over Cresswell (US2016/0045495 published 02/18/2016), and Perry (US2012/0238552 published 09/20/2012).
Cresswell teaches that extended release intramuscular injections of aripiprazole do not reach steady state plasma concentrations in humans immediately after administration and requires 14 consecutive days of concurrent oral administration of 10-20 mg of aripiprazole with the first depot dose to achieve therapeutic concentrations of the agent ([0003]). Cresswell teaches aripiprazole dosing strategies to modify the lead-in time of aripiprazole in a schizophrenic patient, or the time following administration of aripiprazole to the patient before said aripiprazole in systemic circulation reaches a therapeutically effective amount for the subject to which it is dosed (abstract, [0081]).
Cresswell teaches the method of treating schizophrenia comprising administering (i) an aripiprazole prodrug comprising a population of particles of an aripiprazole prodrug of Formula (I) having a volume based particle size (Dv50) of less than 1000 nm, (ii) a surface stabilizer wherein the ratio of aripiprazole prodrug to surface stabilizer is 0.1:1 to 40:1, wherein n in Formula (I) is less than 20 (claim 32). The claimed aripiprazole lauroxil is embraced within the aripiprazole prodrug of Formula (I) wherein n is 10 ([0005], [0100]-[0103]).   As evidenced by page 1 of the instant specification, said 
Cresswell further teaches that said aripiprazole nanoparticle composition may also be formulated for concurrent administration with an oral dose of aripiprazole, in doses of 30 mg, which reads on the limitation of the first component in the instant claims ([0109]). 
 Regarding claims 2-4, Cresswell teaches formulating said nanoparticle aripiprazole formulation with a Dv50 between 175-350 nm, a ratio of polysorbate: particles of 17:1 and formulated with the excipients citrate buffered saline, polysorbate 20 and buffers  ([0049], [0221]-[0224], Figure 4). 
However, Cresswell does not specifically teach wherein the aripiprazole lauroxil formulation is administered in a dose of 629-695 mg. 
 Perry teaches extended particle formulations comprising aripiprazole lauroxil (compound A-7), formulated with polysorbate 20 and a citrate buffer ([0013], [0061], [0064], claims 24, 28-33). Perry teaches that said formulations are formulated for intramuscular administration ([0038]-[0039]. Perry teaches that said formulations are effective at treating schizophrenia ([0137]-[0142], claims 1, 34, 39). Perry teaches 
Therefore, prior to the instant invention, one of ordinary skill in the art would have found it prima facie obvious to combine an oral dose of aripiprazole to a multi-dose aripiprazole lauroxil intramuscular depot regimen, in order to arrive at the instantly claimed three-pronged aripiprazole dosing method in view of Cresswell. Motivation to administer an oral dose of aripiprazole in combination with the multi-dose of aripiprazole lauroxil intramuscular depot regimen logically flows from the fact that Cresswell teaches that an oral dose of aripiprazole, in doses of 30 mg, is a suitable aripiprazole composition for concurrent administration with an aripiprazole regimen that comprises multiple, long acting aripiprazole particle injections ([0043], [0096], [0109] claims 32-33).
Secondly, said skilled artisan would have found it prima facie obvious to administer the aripiprazole lauroxil particle intramuscular depot regimen in a dose of 629-695 mg in view of Perry, as doses of from 60 mg to 800 mg of aripiprazole are suitable doses of aripiprazole lauroxil to be administered to patients with the psychosis disorder ([0142], [0147-0149]). Accordingly, said artisan would have been motivated with a reasonable expectation of success that administration of doses of 60-800 mg of the aripiprazole lauroxil particle formulation would have been effective to treat schizophrenia in the patient. 
 It is noted that the combination of Cresswell and Perry do not specifically teach wherein aripiprazole lauroxil is administered in a dose of 629-695 mg (claim 1), or specifically 675 mg (claim 7). However, the optimum amount of aripiprazole lauroxil nanoparticle formulation administered to the schizophrenic patient would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient. Thus, the amount of aripiprazole lauroxil nanoparticle formulation administered to the schizophrenic patient that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan (See Cresswell [0118] and Perry: [0142], [0147-0149]). Furthermore, absent and evidence demonstrating a patentable difference between the aripiprazole compositions administered and the criticality of the claimed amounts, the determination of the optimum amount of aripiprazole lauroxil  administered to the schizophrenic patient given the guidance of the prior art would have been generally prima facie obvious to the skilled artisan. Please see MPEP 2144.05 [R-2](II)(A) and In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”)
 Lastly, regarding the limitation of wherein the first, second and third components are sufficient to maintain a therapeutically effective mean plasma level of aripiprazole in the subject, specifically between 102-435 ng/mL, or wherein the therapeutic mean blood plasma level of aripiprazole is reached within 24 hours of initial treatment and is maintained for 21 days (claims 37-38),  it is noted that properties which accrue from the process step of orally administering a dose of aripiprazole in combination with multiple injections of a therapeutically effective amount of a nanoparticle aripiprazole depot taught by the regimen of Cresswell and Perry above, are considered characteristic features of the claimed method.
  It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). In the present case, the combination of Cresswell and Perry teach treating schizophrenia in a subject comprising administering a therapeutically effective amount of aripiprazole lauroxil in nanoparticle intramuscular injection formulations (claims 32-33). The combination of Cresswell and Perry teach “about” 94 ng/mL is identified as a minimum blood concentration of aripiprazole in order to have a therapeutic effect.  “About” is defined as +/- 10% of the numerical value, which gives rise to a minimum blood concentration of 84.6-103.4 ng/mL embraced by the dosing regimen of Cresswell and Perry, a concentration which overlaps with the concentration embraced in claims 30-31, . 
  
 Claims 15-17, 19, 21-23, 44-46, 48, 50-52 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cresswell (US2016/0045495 published 02/18/2016), and Perry (US2012/0238552 published 09/20/2012) as applied to claims 1-5, 7, 30-31, 34-38 above.
  As discussed above, the combination of Cresswell and Perry render obvious the method of treating schizophrenia comprising administering (i) a population of particles of an aripiprazole prodrug of Formula (I) having a volume based particle size (Dv50) of less than 1000 nm, in combination with a separate, additional long acting aripiprazole prodrug injection, in order to address any delay in onset of aripiprazole in the treated patient. Said additional aripiprazole prodrug composition is formulated as having a volume based particle size (Dv50) of greater than about 5000 nm ([0043], [0096]), claim 32-33). The claimed aripiprazole lauroxil is embraced within the aripiprazole prodrug genus of Formula (I) wherein n is 10 ([0005], [0100]-[0103]).   As evidenced by page 1 of the instant specification, said nanoparticle dispersion of aripiprazole taught by Cresswell reads on the limitation of ALNCD. Cresswell teaches aripiprazole composition is formulated for depot injection ([0043]). Doses of from 60 mg to 800 mg of aripiprazole lauroxil are embraced by the combination of Cresswell and Perry as suitable doses of aripiprazole lauroxil to be administered to patients with the psychosis disorder (Perry: 
Therefore, one of ordinary skill in the art would have found it prima facie obvious to administer each of the components at the same time in view of the combined teachings of Cresswell and Perry, as dosing cycles comprising concurrent administration of the nanoparticle aripiprazole lauroxil with i) an oral dose of 30 mg aripiprazole, and concurrent administration of the nanoparticle aripiprazole lauroxil with  ii) a separate, additional long acting aripiprazole injection are each embraced by the combined teachings of Cresswell and Perry. Further, there is no evidence that the applying the methods taught by the combined prior art would not have had a reasonable expectation of success at arriving at the claimed methodology nor are there unexpected results that demonstrate that applying the known techniques above would not have been successful. Consistent with this reasoning, it would have obvious to have selected 
Regarding the dosing cycles wherein the first component of aripiprazole is not administered again within 21 days of initial administration (claims 16, 40 and 45), or wherein the first component of aripiprazole is only administered once during the treatment regimen (claim 15, 19, 44), or wherein the first component is administered on day 1 and/or day 2, the nanoparticle aripiprazole lauroxil composition is administered on the first day of treatment and the third component is administered only once within the first 10 days of treatment (claims 17, 21-23, 46, 48, 50, 51, 52), it is noted that the optimum dosing cycle and frequency of administration of each of the aripiprazole compositions to the schizophrenic patient would have been a matter well within the insight of one of ordinary skill in the art. Such a determination would have been made in accordance with a variety of factors, such as the route of administration, pharmacological considerations, such as activity, efficacy, pharmacokinetics and toxicology profiles of the combined regimen, as well as the age, weight, sex, diet and severity of the medical condition of the patient. Thus, the dosing cycle and frequency of administration regimen that would have been employed would have varied widely and, in the absence of evidence to the contrary, the current claimed specific administration regimen is not seen to be inconsistent with one that would have been determined by the skilled artisan and that suggested by the combined prior art of Cresswell and Perry (Cresswell: ([0043], [0048], [0096], [0109], [0118]; Perry: ([0148]). 
Furthermore, absent evidence demonstrating a patentable difference between the aripiprazole compositions administered and the criticality of the claimed frequency In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(”[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.”)	


 Applicant traverses the rejection of record. Applicant argues that the combination of Cresswell and Perry do not specifically teach the disclosed dosage amounts nor dosing intervals embraced within the instant claims, specifically the combination of an oral aripiprazole to multiple intramuscular depot injections. Additionally, Applicant asserts that the drastic reduction in number of lead in days afforded by the claimed dosing regimen over the prior art is sufficient to overcome a prima facie case.  
Response to Arguments
Applicant’s arguments, filed 05/13/2021 are acknowledged and have been carefully considered but remain unpersuasive. Regarding Applicant’s contention that the combination of Cresswell and Perry do not specifically teach the disclosed dosages of the IM injected AL NCD, Applicant is reminded of MPEP 2144.05 “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). In the instant case,  Furthermore, as recited in MPEP 716.02 (D), to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
In the instant case, Applicant has not identified criticality of the 629-695 mg dose range of the second component , nor the 5-50 mg aripiprazole in the first component over the combined prior art of Cresswell and Perry. As shown in the working embodiments and figures, Applicant administers 441 mg or 882 mg of ALNCD and not the claimed 629-695 mg ALNCD. 
Next, regarding Applicant’s allegation that the claimed combination yields drastic reduction in number of lead in days afforded by the claimed dosing regimen over the prior art, the examiner has reviewed the data in the working embodiments and figures and said unexpected results do not overcome a prima facie case for the following reasons.  Claim 1 is directed to the administration of 3 distinct administrations of aripiprazole: i) 5-50 mg aripiprazole as a first component, ii) 629-695 mg of ALNCD as a second aripiprazole component and iii) a therapeutically effective amount of aripiprazole lauroxil. However, the working embodiments and Figures 1-2 are directed to only two 
 
    PNG
    media_image1.png
    937
    901
    media_image1.png
    Greyscale


As shown in MPEP 716.02 (E); An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960). In the instant case, the closest prior art is Cresswell, who teaches that the aripiprazole nanoparticle depot injection is used as a “lead in” aripiprazole formulation. When it is used as a “lead in” formulation, it can be used in combination with a separate, additional long acting aripiprazole prodrug injection, in order to address any delay in onset in the patient. Said separate, long acting aripiprazole prodrug is formulated as having a volume based particle size (Dv50) of greater than about 5000 nm and is administered following the aripiprazole nanoparticle composition ([0043], [0096]), claim 32-33).  
Applicants have provided no comparative data to the closest prior art of record to show that 1) the claimed aripiprazole 3-dose regimen comprises any increased therapeutic benefit that the aripiprazole nanoparticle “lead in” depot injection followed by a separate, additional long acting aripiprazole prodrug injection as embraced in claims 32-33 of Cresswell. In essence, there is no positive control experiment between the instantly claimed dosing strategy and that of Cresswell.  Data must be provided that demonstrates that the instantly claimed regimen performs better than the prior art regimen of Cresswell in order to demonstrate that the claimed combination possesses a property not shared with the closest prior art. Applicant must also show that the different Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Regarding a reduction in “lead in time”, as shown in Figure 2, both the oral 15 mg aripiprazole dose and ALNCD regimen both get to the therapeutic window of ~100 ng/mL in the same time (3 days) and as such, no significant difference in the lead in time is observed. Further, both regimens maintain a mean aripiprazole concentration in the therapeutic window through 28 days (within the error bars). It is noted that the therapeutic window of oral aripiprazole for 21 day initiation dips once the 21 day cycle has stopped in Figure 2 (days 22-28) when compared to the ALNCD regimen, however both trials still yield aripiprazole within the ~100 ng/mL therapeutic window through day 28.  
Lastly, MPEP 716.02(d) addresses the subject of unexpected results commensurate in scope with the claimed invention: "[W]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See In re Peterson, 315 F. 3d 1325, 1329-31 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003).  Additionally, [T]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). In the instant case, the data provided in the specification and 

 Claims 8-9, 84 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Cresswell (US2016/0045495 published 02/18/2016), and Perry (US2012/0238552 published 09/20/2012) as applied to claims 1-5, 7, 30-31, 34-38 in view of Hard (CNS Drugs Vol. 31 pages 617-624 published online 06/08/2017).
 As discussed above, the combination of Cresswell and Perry render obvious the method of treating schizophrenia comprising administering (i) an aripiprazole prodrug comprising a population of particles of an aripiprazole prodrug of Formula (I) having a volume based particle size (Dv50) of less than 1000 nm, in combination with a separate, additional long acting aripiprazole prodrug injection in order to address any delay in onset in the patient. Said additional aripiprazole prodrug composition is formulated as having a volume based particle size (Dv50) of greater than about 5000 ([0043], [0096]), claim 32-33). The claimed aripiprazole lauroxil is embraced with aripiprazole prodrug 
However, the combination of Cresswell and Perry do not specifically teach wherein the dosage of aripiprazole lauroxil (the third component) is of about 300-1500 mg, specifically 662 mg (claims 8-9, 84). 
Hard teaches that 662 mg of an intramuscular injectable form of aripiprazole lauroxil is an approved amount of aripiprazole lauroxil to be administered to patients for treating schizophrenia (abstract, page 618, left col. paragraph 2).
Therefore, one of ordinary skill in the art prior to the time of the invention would have found it prima facie obvious to administer the separate, additional long acting aripiprazole lauroxil injection following the initial nanoparticle aripiprazole lauroxil (ALNCD) in a dose of 662 mg in view of Hard, in order to arrive at the instantly claimed methodology. Motivation to administer the separate, additional long acting aripiprazole lauroxil injection following the initial nanoparticle aripiprazole lauroxil (ALNCD) taught by the combination of Cresswell and Perry, wherein the separate long acting aripiprazole 
 Lastly, regarding the limitation wherein the first component is administered once during a treatment regimen, as recited above, the metes and bounds of the phrase “a treatment regimen” are not defined by the claim. A treatment regimen could be many days (e.g., 21 days) or alternatively, the phrase may read on a one-day treatment.  
 Oral administration of aripiprazole concurrently with multiple administrations of an aripiprazole lauroxil intramuscular injections is embraced in the combined teachings of Cresswell and Perry above ([[0043], [0048], [0096], [0109], claims 32-33). As indicated above, the examiner has interpreted that “a treatment regimen” reads on a period of one day, and thus, administration of each of the components on day 1 reads on the claimed limitation of “administered once during a treatment regimen”. 
Applicant traverses the rejection. Applicant asserts that the combination of Cresswell and Perry do not teach the claimed methodology and Hard fails to cure the deficiencies of Cresswell and Perry. Applicant argues that Hard is directed to administering aripiprazole lauroxil in a dose of 662 mg to patients previously stabilized with oral antipsychotics other than aripiprazole, and a skilled artisan would not have combined the teachings of Hard to Cresswell and Perry to arrive at the claimed method with a reasonable expectation of success.
Response to Arguments
Applicant’s arguments have been carefully considered but remain unpersuasive. Arguments directed to the teachings of Cresswell and Perry in regards to the rejection of claims 1-5, 7, 30-31 and 34-38 have been addressed above. Regarding Applicant’s contention that a skilled artisan would not have sought to administer aripiprazole lauroxil in a dose of 662 mg as patients in Hard were stabilized with alternative antipsychotics, the examiner is not persuaded. Hard teaches that 662 mg of aripiprazole lauroxil is therapeutically effective, and as such a skilled artisan would have sought to administer an art-recognized therapeutically effective amount of aripiprazole lauroxil to treat the patient with the psychiatric disorder. Regarding the concept that the patients in Hard were stabilized with alternative agents, this does not teach away from the instant methodology as the instant claims do not embrace patient populations that can’t be stabilized with alternative antipsychotic agents before receiving 662 mg or aripiprazole. Therefore, the rejection is maintained.  
Conclusion
Claims 1-5, 7-9, 15-17, 19, 21-23, 30-31, 34-38, 44-46, 48, 50-52, 84 remain rejected. Claims 10-11, 13, 39-40, 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/          Primary Examiner, Art Unit 1628